Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/11/2021 has been entered. Claims 1, 3-4, 6, 9-10, 12-13, 15 and 18 have been amended.  Claims 2, 5, 11 and 14 have been cancelled. Claims 19-20 have been added. Claims 1, 3-4, 6-10, 12-13 and 15-20 are pending in this application.

Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, ("Yulong Zou, Improving Physical-layer Security in Wireless Communications Using Diversity Techniques, January 2015, IEEE Network, Volume: 29, Issue: 1, Pages: 42-48", referred to as Yulong) and (“Xiangyun Zhou, Secure Transmission with Artificial Noise over Fading Channels: Achievable Rate and Optimal Power Allocation, July 2010, IEEE Network, Volume: 59, Issue: 8, Pages: 3831 - 3842”, referred to as Xiangyun).

Yulong discloses several diversity approaches to improve wireless physical layer security, including multiple-input multiple-output (MIMO) multiuser diversity and cooperative diversity.

Xiangyun discloses a study the problem of secure communication in fading channels with a multimedia transmitter capable of simultaneous transmission of both the information signal and the artificial noise.

However, regarding claim 1, the prior art of Yulong and Xiangyun when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the determining of the power allocation ratio includes: acquiring a lower bound of an ergodic secure transmission rate acquired by using the artificial noise in a form of a closed solution, and determining an optimum power allocation ratio (ɸ*) for the system parameter by using the acquired lower bound of the ergodic secure transmission rate based on the equation:  
    PNG
    media_image1.png
    146
    672
    media_image1.png
    Greyscale
 in which, NE is a number of eavesdropper antennas, NB is a number of legal reception device antennas, ԏ is a channel estimation error coefficient; P is total available transmission power, and Ψ0 is the final inequality sign.”.

Regarding claim 6, the prior art of Yulong and Xiangyun when taken in the context of the claim as a whole do not disclose nor suggest, “determining an optimum power allocation ratio (ɸ*) for a system parameter by using the acquired lower bound of the ergodic secure transmission rate, by the legal transmission device, based on the equation: 
    PNG
    media_image1.png
    146
    672
    media_image1.png
    Greyscale
 in which, NE is a number of eavesdropper antennas, NB is a number of legal reception device antennas, ԏ is a channel estimation error coefficient; P is total available transmission power, and Ψ0 is the final inequality sign.”.

Regarding claim 9, the prior art of Yulong and Xiangyun when taken in the context of the claim as a whole do not disclose nor suggest, “determining a power allocation ratio by reflecting a channel estimation error in a  multi-antenna system including the multi-antenna legal transmission device and the multi-antenna legal reception device, wherein the determining of the power allocation ratio includes acquiring a lower bound of an ergodic secure transmission rate that is attainable by using artificial noise in a form of a closed solution, and determining an optimum power allocation ratio (ɸ*)  for the channel estimation error using the acquired lower bound of the ergodic secure transmission rate and based on the equation:
    PNG
    media_image2.png
    147
    680
    media_image2.png
    Greyscale
 in which, NE is a number of eavesdropper antennas in the multi-antenna system, NB is a number of legal reception device antennas, ԏ is a channel estimation error coefficient; P is total available transmission power, and Ψ0 is the final inequality sign.”.

Regarding claim 10, the prior art of Yulong and Xiangyun when taken in the context of the claim as a whole do not disclose nor suggest, “a determination unit configured to determine a power allocation ratio for a system parameter by acquiring a lower bound of an ergodic secure transmission rate using artificial noise in a form of a closed solution, and determining an optimum power allocation ratio (ɸ*)   for the system parameter using the acquired lower bound of the ergodic secure transmission rate and based on the equation: 
    PNG
    media_image1.png
    146
    672
    media_image1.png
    Greyscale
 in which, NE is a number of eavesdropper antennas, NB is a number of legal reception device antennas, ԏ is a channel estimation error coefficient; P is total available transmission power, and Ψ0 is the final inequality sign.”.

Regarding claim 15, the prior art of Yulong and Xiangyun when taken in the context of the claim as a whole do not disclose nor suggest, “a determination unit configured to acquire a lower bound of an ergodic secure transmission rate that is attainable by using artificial noise in a form of a closed solution, and to determine an optimum power allocation ratio for a system parameter by using the acquired lower bound of the ergodic secure transmission rate based on the equation:
    PNG
    media_image1.png
    146
    672
    media_image1.png
    Greyscale
 in which, NE is a number of eavesdropper antennas, NB is a number of legal reception device antennas, ԏ is a channel estimation error coefficient; P is total available transmission power, and Ψ0 is the final inequality sign.”.

Regarding claim 18, the prior art of Yulong and Xiangyun when taken in the context of the claim as a whole do not disclose nor suggest, “the determination unit being further configured to acquire a lower bound of an ergodic secure transmission rate that is attainable by using artificial noise in a form of a closed solution, and to determine an optimum power allocation ratio (ɸ*) for the channel estimation error using the acquired lower bound of the ergodic secure transmission rate and based on the equation: 
    PNG
    media_image1.png
    146
    672
    media_image1.png
    Greyscale
 in which, NE is a number of eavesdropper antennas, NB is a number of legal reception device antennas, ԏ is a channel estimation error coefficient; P is total available transmission power, and Ψ0 is the final inequality sign.”.

Claims 3-4 and 19 depend on claim 1, claims 7-8 depend on claim 6, claims 10, 12-13 and 20 depend on claim 10  and claims 16-17 depend on claim 15, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435